                                                                                        JS6
                      1

                      2

                      3

                      4

                      5

                      6

                      7

                      8                          UNITED STATES DISTRICT COURT
                      9          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                     10

                     11 BONNIE DEHDASHTIAN, an                 Case No. 2:18-cv-04898 RSWL (SSx)
                          individual,
                     12                                        ORDER GRANTING JOINT
                                        Plaintiff,             STIPULATION TO DISMISS
                     13                                        ACTION WITH PREJUDICE
                     14          v.
                                                               Complaint Filed:    April 20, 2018
                                                               Removal Filed:      June 1, 2018
                     15 RAYTHEON COMPANY, a Delaware           Trial Date:         None Set
                        Corporation; and DOES 1 through 10,    District Judge:     Hon. Ronald S.W. Lew
                     16 inclusive,                             Magistrate Judge:   Hon. Suzanne H. Segal
                     17                 Defendants.
                     18

                     19

                     20

                     21

                     22

                     23   ///
                     24   ///
                     25   ///
Dehdashtian - Prop
Order docx           26

                     27

                     28
                                                                            Case No. 2:18-cv-04898 RSWL (SSx)
                                ORDER GRANTING JOINT STIPULATION TO DISMISS ACTION WITH
                                                       PREJUDICE
                     1         Based upon the Parties’ Joint Stipulation of Dismissal of Action With Prejudice,
                     2   this Court finds good cause for such an order and issues an order as follows:
                     3         IT IS HEREBY ORDERED.
                     4         1.       This entire matter is hereby dismissed with prejudice; and
                     5         2.       Each party will bear their own attorney’s fees and costs.
                     6

                     7         IT IS SO ORDERED.
                     8

                     9

                 10      DATED: 3/3/2020                       By: s/ RONALD S.W. LEW
                                                                   Honorable Ronald S.W. Lew
                 11                                                U.S. District Judge
                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27
Dehdashtian - Prop
Order docx

                 28
                                                       1          Case No. 2:18-cv-04898 RSWL (SSx)
                            ORDER GRANTING JOINT STIPULATION TO DISMISS ACTION WITH
                                                   PREJUDICE
                     1                               PROOF OF SERVICE
                                           Bonnie Dehdashtian v. Raytheon Company, et al.
                     2                         Case No. 2:18-cv-04898 RSWL (SSx)
                     3        I am and was at all times herein mentioned over the age of 18 years and not a
                       party to the action in which this service is made. At all times herein mentioned I have
                     4 been employed in the County of Orange in the office of a member of the bar of this
                       court at whose direction the service was made. My business address is 695 Town
                     5 Center Drive, Suite 1500, Costa Mesa, CA 92626.

                     6         On March 4, 2020, I served the following document(s):
                     7     [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS
                                          ACTION WITH PREJUDICE
                     8
                         by placing    (the original)    (a true copy thereof) in a sealed envelope addressed as
                     9 follows:

                 10 ‫܆‬          BY MAIL: I placed the envelope for collection and mailing, following our
                               ordinary business practices. I am readily familiar with the practice of Ogletree,
                 11            Deakins, Nash, Smoak & Stewart P.C.’s practice for collecting and processing
                               correspondence for mailing. On the same day that correspondence is placed for
                 12            collection and mailing, it is deposited in the ordinary course of business with
                               the United States Postal Service, in a sealed envelope with postage fully prepaid.
                 13
                         ‫܆‬     BY MAIL: I deposited the sealed envelope with the United States Postal
                 14            Service, with the postage fully prepaid at Park Tower, Fifteenth Floor, 695
                               Town Center Drive, Costa Mesa, CA 92626.
                 15
                         ‫܆‬     BY OVERNIGHT DELIVERY: I placed the sealed envelope(s) or package(s)
                 16            designated by the express service carrier for collection and overnight delivery
                               by following the ordinary business practices of Ogletree, Deakins, Nash, Smoak
                 17            & Stewart P.C., Costa Mesa, California. I am readily familiar with Ogletree,
                               Deakins, Nash, Smoak & Stewart P.C.’s practice for collecting and processing
                 18            of correspondence for overnight delivery, said practice being that, in the
                               ordinary course of business, correspondence for overnight delivery is deposited
                 19            with delivery fees paid or provided for at the carrier’s express service offices
                               for next-day delivery.
                 20
                         ‫܆‬     BY MESSENGER SERVICE: (1) For a party represented by an attorney,
                 21            delivery was made to the attorney or at the attorney’s office by leaving the
                               documents in an envelope or package clearly labeled to identify the attorney
                 22            being served with a receptionist or an individual in charge of the office. (2) For
                               a party, delivery was made to the party or by leaving the documents at the
                 23            party’s residence with some person not less than 18 years of age between the
                               hours of eight in the morning and six in the evening.
                 24
                         ‫܆‬     BY FACSIMILE: by transmitting a facsimile transmission a copy of said
                 25            document(s) to the following addressee(s) at the following number(s), in
                               accordance with:
                 26
                                      ‫܆‬     the written confirmation of counsel in this action:
                 27
Dehdashtian - Prop
Order docx

                 28
                                                        2          Case No. 2:18-cv-04898 RSWL (SSx)
                             ORDER GRANTING JOINT STIPULATION TO DISMISS ACTION WITH
                                                    PREJUDICE
                     1                ‫܆‬     [Federal Court] the written confirmation of counsel in this action
                                            and order of the court:
                     2
                         ‫܈‬     BY CM/ECF: With the Clerk of the United States District Court of California,
                     3         using the CM/ECF System. The Court’s CM/ECF System will send an e-mail
                               notification of the foregoing filing to the parties and counsel of record who are
                     4         registered with the Court’s CM/ECF System.
                     5   ‫܈‬     (Federal)    I declare that I am employed in the office of a member of the State
                                            Bar of this Court at whose direction the service was made. I
                     6                      declare under penalty of perjury under the laws of the United States
                                            of America that the above is true and correct.
                     7
                         ‫܆‬     (Federal)    I declare that I am a member of the State Bar of this Court at whose
                     8                      direction the service was made. I declare under penalty of perjury
                                            under the laws of the United States of America that the above is
                     9                      true and correct.
                 10             I declare under penalty of perjury under the laws of the United States of America
                         that the above is true and correct.
                 11

                 12            Executed on March 4, 2020, at Costa Mesa, California.

                 13

                 14
                                                                       Dianna Kinnamon
                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27
Dehdashtian - Prop
Order docx

                 28
                                                        3          Case No. 2:18-cv-04898 RSWL (SSx)
                             ORDER GRANTING JOINT STIPULATION TO DISMISS ACTION WITH
                                                    PREJUDICE
                     1                                SERVICE LIST
                     2
                         David P. Myers, Esq.                Attorneys for Plaintiff
                     3   Robert M. Kitson, Esq.              Bonnie Dehdashtian
                         Ann Hendrix, Esq.
                     4   THE MYERS LAW GROUP, A.P.C.
                         9327 Fairway View Place, Ste. 100
                     5   Rancho Cucamonga, CA 91730
                         Tel: 909.919.2027
                     6   Fax: 888.375.2102
                     7
                                                                                            40205294.1
                     8

                     9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27
Dehdashtian - Prop
Order docx

                 28
                                                      4          Case No. 2:18-cv-04898 RSWL (SSx)
                           ORDER GRANTING JOINT STIPULATION TO DISMISS ACTION WITH
                                                  PREJUDICE
